
	

115 SRES 647 IS: Calling for the global repeal of blasphemy, heresy, and apostasy laws.
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 647
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2018
			Mr. Lankford (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Calling for the global repeal of blasphemy, heresy, and apostasy laws.
	
	
 Whereas Article 18 of the International Declaration of Human Rights states that [e]veryone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;
 Whereas many countries continue to have criminal blasphemy laws and punish people who engage in expression deemed by the government to be blasphemous, heretical, apostate, defamatory of religion, or insulting to religion or to religious symbols, figures, or feelings, and such punishment can include fines, imprisonment, and capital punishment including by beheading;
 Whereas blasphemy laws have affected Christians, Muslims, Hindus, Baha'i, secularists, and many other groups, and are inconsistent with international human rights standards because they establish and promote official religious orthodoxy and dogma over individual liberty, and often result in violations of the freedoms of religion, thought, and expression that are protected under international instruments, including Articles 18 and 19 of the International Covenant on Civil and Political Rights (ICCPR);
 Whereas the United Nations Human Rights Committee stated in General Comment 34 that [p]rohibitions of displays of lack of respect for a religion or other belief system, including blasphemy laws, are incompatible with the [ICCPR];
 Whereas the United States Commission on International Religious Freedom (USCIRF) has found that blasphemy charges are often based on false accusations, are used for sectarian or political purposes, and foster religious intolerance, discrimination, and violence;
 Whereas the Pew Research Center has found that 44 countries had blasphemy laws as of 2012; Whereas these laws were present in 14 Middle East and North African countries, 11 countries in the Americas, 9 Asia-Pacific countries, 7 European countries, and 3 Sub-Saharan African countries;
 Whereas the Pew Research Center also found that countries with laws against blasphemy, apostasy, or defamation of religion were more likely to have severe governmental restrictions on religion, and to experience social hostilities based on religion, than countries that did not have such laws;
 Whereas an international group of experts convened by the Office of the United Nations High Commissioner for Human Rights recommended in 2012 that [s]tates that have blasphemy laws should repeal the[m] as such laws have a stifling impact on the enjoyment of freedom of religion or belief and healthy dialogue and debate about religion;
 Whereas blasphemy laws are inconsistent with United Nations resolutions adopted by consensus since 2011 recognizing that religious intolerance is best fought through positive measures, such as education, outreach, and counter-speech, and that criminalization of speech is warranted only for the prevention of imminent violence;
 Whereas, according to the annual religious freedom report published by the Department of State in 2015, attackers in Bangladesh killed five allegedly anti-Islamic or secularist writers and publishers, and injured three others;
 Whereas, in response to these killings, the Home Minister of Bangladesh, rather than condemning the murders, called on bloggers and others to refrain from writings that could hurt the religious feelings of others and added that violators of the warning would be subject to prosecution under the restrictive religious freedom laws of Bangladesh;
 Whereas a 2016 report by USCIRF on Bangladesh found that religious and civil society groups fear that increasing religious extremism will result in more criminal attacks and threats;
 Whereas restrictive religious freedom laws validate and promote social violence targeted at religious minorities and dissenters, whether Christian, Muslim, secularist, or other;
 Whereas USCIRF has found that in Pakistan, blasphemy laws have been used to prosecute and persecute Muslims, Christians, secularists, and others;
 Whereas, according to a Pew Center report on religion and public life, Pakistan stands out for having one of the highest levels of restrictions on religion when both government restrictions and social hostilities are taken into account;
 Whereas USCIRF has found egregious examples of the enforcement of blasphemy laws and vigilante violence connected to blasphemy allegations in Pakistan, where blasphemy charges are common and numerous individuals are in prison, with a high percentage sentenced to death or to life in prison;
 Whereas, as of February 2015, USCIRF is aware of 18 individuals on death row for blasphemy in Pakistan and 20 serving life sentences;
 Whereas Asia Bibi was sentenced to death for blasphemy in 2010, and the Lahore High Court upheld the conviction in late 2014, and her case is on appeal to the Supreme Court of Pakistan;
 Whereas blasphemy laws in Pakistan have fostered a climate of impunity, as those who falsify evidence go unpunished and allegations often result in violent mob attacks or assassinations, with little to no police response;
 Whereas, in 2017, the Christian Governor of Jakarta, Indonesia, was convicted for blasphemy of Islam and sentenced to two years in jail;
 Whereas the application of blasphemy laws is on the rise in Europe; Whereas blasphemy laws in the United States were invalidated by the adoption of the First Amendment to the Constitution, which protects the freedoms of thought, conscience, expression, and religious exercise; and
 Whereas the United States has become a beacon of religious freedom and tolerance around the world: Now, therefore, be it
		
	
 That the Senate— (1)recognizes that blasphemy, heresy, and apostasy laws inappropriately position governments as arbiters of religious truth and empower officials to impose religious dogma on individuals or minorities through the power of the government or through violence sanctioned by the government;
 (2)calls on the President and the Secretary of State to make the repeal of blasphemy, heresy, and apostasy laws a priority in the bilateral relationships of the United States with all countries that have such laws, through direct interventions in bilateral and multilateral fora;
 (3)encourages the President and the Secretary of State to oppose— (A)any efforts, by the United Nations or by other international or multilateral fora, to create an international anti-blasphemy norm, such as the defamation of religions resolutions introduced in the United Nations between 1999 and 2010; and
 (B)any attempts to expand the international norm on incitement to include blasphemy or defamation of religions;
 (4)supports efforts by the United Nations to combat intolerance, discrimination, or violence against persons based on religion or belief without restricting expression, including United Nations Human Rights Council Resolution 16/18 (2011) and the Istanbul Process meetings pursuant to such resolution, that are consistent with the First Amendment to the Constitution;
 (5)calls on the President and the Secretary of State to designate countries that enforce blasphemy, heresy, or apostasy laws as countries of particular concern for religious freedom under section 402(b)(1)(A)(ii) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)(ii)) for engaging in or tolerating severe violations of religious freedom, as a result of the abuses flowing from the enforcement of such laws and from unpunished vigilante violence often generated by blasphemy allegations;
 (6)urges the governments of countries that enforce blasphemy, heresy, or apostasy laws to amend or repeal such laws, as they provide pretext and impunity for vigilante violence against religious minorities; and
 (7)urges the governments of countries that have prosecuted, imprisoned, and persecuted people on charges of blasphemy, heresy, or apostasy to release such people unconditionally and, once released, to ensure their safety and that of their families.
